Case: 15-30323      Document: 00513193850         Page: 1    Date Filed: 09/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30323                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                        September 15, 2015
ANDERSON WALLACE, JR.,                                                     Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

TERREBONNE PARISH SCHOOL BOARD,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-420


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Proceeding pro se, Anderson Wallace, Jr., appeals the denial of his
motion for relief from judgment under Federal Rule of Civil Procedure 60(b).
We review the denial of a Rule 60 motion for abuse of discretion. In re Isbell
Records, Inc., 774 F.3d 859, 869 (5th Cir. 2014). Wallace claims that the
district court abused its discretion by denying his motion without giving



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30323     Document: 00513193850     Page: 2   Date Filed: 09/15/2015



                                  No. 15-30323
Terrebonne Parish School Board (“Terrebonne”) an adequate opportunity to
respond. He does not cite any statute or authority to support this novel theory,
and his argument fails for inadequate briefing. See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).
      Wallace also argues that the magistrate judge lacked jurisdiction to hear
his case. But Wallace’s own attorney signed a written consent form pursuant
to 28 U.S.C. § 636(c) before trial. The form was then signed by Terrebonne’s
counsel and filed with the district court, establishing consent in the record. See
Archie v. Christian, 808 F.2d 1132, 1137 (5th Cir. 1987) (en banc). Thereafter,
Wallace never raised an objection to proceeding before a magistrate, nor did he
appeal the judgment. A “Rule 60(b) motion is not to be used as a substitute for
appeal.” Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981). This
argument is both waived and without merit. See Archie, 808 F.2d at 1137.
AFFIRMED.




                                        2